 Case 1:19-cv-01034-PLM-SJB ECF No. 12 filed 08/04/20 PageID.226 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

DANIEL EDWARD CALLAHAN,                            )
                    Plaintiff,                     )
                                                   )      No. 1:19-cv-1034
-v-                                                )
                                                   )      Honorable Paul L. Maloney
JUDY ELLEN BREGMAN, et al.,                        )
                        Defendants.                )
                                                   )

                                          ORDER

       This is a civil case brought by Daniel Callahan attempting to bring various claims

against Judy Bregman and Mark Welch. Callahan was permitted to proceed in forma

pauperis (ECF No. 7). On December 23, 2019, United States Magistrate Judge Sally J.

Berens issued a Report & Recommendation (“R&R”) recommending that the Court dismiss

the complaint pursuant to 28 U.S.C. § 1915(e)(2) because it fails to state a claim upon which

relief can be granted (ECF No. 8). Callahan timely filed an objection (ECF No. 9). For the

reasons to be discussed, the Court will overrule the objection and adopt the R&R as the

Opinion of the Court.

                                      Legal Framework

       With respect to a dispositive issue, a magistrate judge issues a report and

recommendation, rather than an order. After being served with an R&R issued by a

magistrate judge, a party has fourteen days to file written objections to the proposed findings

and recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). A district court judge
 Case 1:19-cv-01034-PLM-SJB ECF No. 12 filed 08/04/20 PageID.227 Page 2 of 3




reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b).

       Only those objections that are specific are entitled to a de novo review under the

statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per curiam) (holding the district

court need not provide de novo review where the objections are frivolous, conclusive, or too

general because the burden is on the parties to “pinpoint those portions of the magistrate’s

report that the district court must specifically consider”). Failure to file an objection results

in a waiver of the issue and the issue cannot be appealed. United States v. Sullivan, 431 F.3d

976, 984 (6th Cir. 2005); see also Thomas v. Arn, 474 U.S. 140, 155 (1985) (upholding the

Sixth Circuit’s practice). The district court judge may accept, reject, or modify, in whole or

in part, the findings and recommendations made by the magistrate judge. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b).

                                            Analysis

       Callahan’s objection discusses his claims against Defendants and reiterates the facts

that he rests those claims on. But Callahan’s objection does not identify any errors in the

R&R itself. Absent any specific objections, Callahan’s objection is overruled. The Court has

reviewed the R&R and finds no error: Callahan has not raised any federal causes of action

upon which relief can be granted. Accordingly,

       IT IS ORDERED that the December 23, 2019 R&R (ECF No. 8) is ADOPTED as

the opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s objection to the R&R (ECF No. 9) is

OVERRULED.


                                               2
 Case 1:19-cv-01034-PLM-SJB ECF No. 12 filed 08/04/20 PageID.228 Page 3 of 3




       IT IS FURTHER ORDERED that Plaintiff’s complaint is dismissed for failure to

state a claim upon which relief can be granted.

       Judgment to follow.

       IT IS SO ORDERED.

Date: August 4, 2020                               /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge




                                             3
